Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s After Final communication filed 21 September 2022.  In response to Applicant’s assertion that the Finality of the previously filed Office Action was Improper, a Non-Final Office Action has been issued by this communication, as the Examiner agrees with the Applicant’s concerns regarding the amending of claim content recited within now cancelled Claim 3 into Independent Claim 1, and application of the Eldrige et al reference to address that limitation.  The Double Patenting rejections regarding at least Claims 1 & 4-7 of this instant application, Claims 1-8 of U.S. Patent No. 10,394,773, and at least Claims 8, 11-15 & 18-21 of copending Application No. 16/524182 has been maintained, as Applicant has stated, “...until an indication is made by the Patent Office as to what claims are allowable, it would be premature for Applicants to substantially address this rejection”, with updated rationale provided below.  Claims 1 & 4-7 are pending in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1-8 of U.S. Patent No. 10,394,773.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following:

Claim #1 of this Application 
Claim #1 of Patent #10,394,773
1. A computer-implemented method, comprising:
1. A system, comprising: 
storing, using a processor, to a functional data structure a plurality of events associated with a workspace or stream, each of the plurality of events comprising at least an indication of when an operation in the workspace or stream occurred and who performed the operation;
a processor programmed to initiate executable operations comprising: storing to a functional data structure a plurality of events associated with a workspace or stream, each of the plurality of events comprising at least an indication of when an operation in the workspace or stream occurred and who performed the operation;
receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree;
receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a change set history tree to a second node of the change set history tree;
identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree;
identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the change set history tree to the second node of the change set history tree;
identifying as a subject event a particular event stored in the functional data structure;
identifying as a subject event a particular event stored in the functional data structure;
identifying as a previous event a particular event stored in the functional data structure that precedes the subject event;
identifying as a previous event a particular event stored in the functional data structure that precedes the subject event;
identifying a set of nodes of a change set history tree corresponding to the subject event which are not present in a set of nodes of a change set history tree corresponding to the previous event, each node representing a change set delivered to the workspace or stream, and determining whether the set of nodes corresponding to the subject event, which are not present in a set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest;
identifying a set of nodes of a change set history tree corresponding to the subject event which are not present in a set of nodes of a change set history tree corresponding to the previous event, each node representing a change set delivered to the workspace or stream, and determining whether the set of nodes corresponding to the subject event, which are not present in the set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest;
responsive to determining that the change set of interest is not included in the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, until a set of nodes including the change set of interest is identified, recursively: re-identifying as the subject event the event currently identified as the previous event and identifying as the previous event a particular event stored in the functional data structure that precedes the re-identified subject event; and
responsive to determining that the change set of interest is not included in the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, until a set of nodes including the change set of interest is identified, recursively: re-identifying as the subject event the event currently identified as the previous event and identifying as the previous event a particular event stored in the functional data structure that precedes the re-identified subject event; and
identifying a corresponding set of nodes of the change set history tree corresponding to the subject event which are not present in the set of nodes of a change set history tree corresponding to the previous event, and determining whether the set of nodes corresponding to the subject event, which are not present in the set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest; and
identifying a corresponding set of nodes of the change set history tree corresponding to the subject event which are not present in the set of nodes of a change set history tree corresponding to the previous event, and determining whether the set of nodes corresponding to the subject event, which are not present in a set of nodes of a change set history tree corresponding to the previous event, includes a node representing the change set that is of interest; and
responsive to determining that the corresponding set of nodes includes a node representing the change set that is of interest, identifying the subject event as an event that added the change set of interest to the workspace or stream and retrieving from the subject event the indication of when the operation represented by the event occurred and who performed the operation; and
responsive to determining that the corresponding set of nodes includes the node representing the change set that is of interest, identifying the subject event as an event that added the change set of interest to the workspace or stream and retrieving from the subject event the indication of when the operation represented by the event occurred and who performed the operation; and
outputting the indication of when the operation represented by the event occurred and who performed the operation.
outputting the indication of when the operation represented by the event occurred and who performed the operation.


As displayed within the table above, the current application now incorporates the amended limitations of, “receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree” and “wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree” within at least its independent claim language, and similar language can be found within the patented claim language of Patent No. 10,394,773.  The compared claim sets also have Claims 5-7 of this application, which are identical to Claims 2-4, respectively, of the Patent, providing further emphasis that the claims are not identical as a whole, but are not patentably distinct from each other.  A “version tree” and “change set history tree”, located at least within the respective “receiving” and “identifying” limitations, display the subtle differences between the amended language of this application and the claimed limitations of the issued Patent, and can be used interchangeably as they both refer to a listing of editions/renditions of an object. This distinction provides even further emphasis that the claims are not patentably distinct from each other.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 8, 11-15 & 18-21 of copending Application No. 16/524182. This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following:

Claim #8 of Application #16/524182
Claim #1 of this Application
8. A system, comprising:
1. A computer-implemented method, comprising: 
a processor programmed to initiate executable operations comprising: storing to a functional data structure a plurality of events associated with a workspace or stream, each of the plurality of events comprising at least an indication of when an operation in the workspace or stream occurred and who performed the operation;
storing, using a processor, to a functional data structure a plurality of events associated with a workspace or stream, each of the plurality of events comprising at least an indication of when an operation in the workspace or stream occurred and who performed the operation;
receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree;
receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree;
identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree;
identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree;
identifying as a subject event a particular event stored in the functional data structure;
identifying as a subject event a particular event stored in the functional data structure;
identifying as a previous event a particular event stored in the functional data structure that precedes the subject event;
identifying as a previous event a particular event stored in the functional data structure that precedes the subject event;
identifying a set of nodes of a change set history tree corresponding to the subject event which are not present in a set of nodes of a change set history tree corresponding to the previous event, each node representing a change set delivered to the workspace or stream, and determining whether the set of nodes corresponding to the subject event, which are not present in a set of nodes of a change set history tree corresponding to the previous event, includes a node representing the change set that is of interest;
identifying a set of nodes of a change set history tree corresponding to the subject event which are not present in a set of nodes of a change set history tree corresponding to the previous event, each node representing a change set delivered to the workspace or stream, and determining whether the set of nodes corresponding to the subject event, which are not present in a set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest;
responsive to determining that the change set of interest is not included in the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, until a set of nodes including the change set of interest is identified, recursively: re-identifying as the subject event the event currently identified as the previous event and identifying as the previous event a particular event stored in the functional data structure that precedes the re-identified subject event; and
responsive to determining that the change set of interest is not included in the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, until a set of nodes including the change set of interest is identified, recursively: re-identifying as the subject event the event currently identified as the previous event and identifying as the previous event a particular event stored in the functional data structure that precedes the re-identified subject event; and
identifying a corresponding set of nodes of the change set history tree corresponding to the subject event which are not present in the set of nodes of a change set history tree corresponding to the previous event, and determining whether the set of nodes corresponding to the subject event, which are not present in the set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest; and
identifying a corresponding set of nodes of the change set history tree corresponding to the subject event which are not present in the set of nodes of a change set history tree corresponding to the previous event, and determining whether the set of nodes corresponding to the subject event, which are not present in a set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest; and
responsive to determining that the corresponding set of nodes includes the node representing the change set that is of interest, identifying the subject event as an event that added the change set of interest to the workspace or stream and retrieving from the subject event the indication of when the operation represented by the event occurred and who performed the operation; and
responsive to determining that the corresponding set of nodes includes the node representing the change set that is of interest, identifying the subject event as an event that added the change set of interest to the workspace or stream and retrieving from the subject event the indication of when the operation represented by the event occurred and who performed the operation; and
outputting the indication of when the operation represented by the event occurred and who performed the operation.
outputting the indication of when the operation represented by the event occurred and who performed the operation.


	As displayed within the table above, Claim 8 of Application #16/524182 incorporates language such as “receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree” and “identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree”, which is now nearly identical to the limitations of at least Claim 1 of the present Application.  Claims 4-7 of this application are also identical to Claims 11-14 & 18-21, respectively, of the copending Application #16/524182, providing further emphasis that the claims are not identical as a whole, but are not patentably distinct from each other. Besides preposition amendments made for correcting the format of each respective claimset, a mere difference between Claim 8 of copending Application #16/524182 and Claim 1 of this application would be the wording of the “storing” limitation and their inclusion of a processor for the execution of respective functions/operations, with this distinction providing even further emphasis that the claims are not patentably distinct from each other.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over van Rossum et al (USPG Pub No. 20150012488A1; van Rossum hereinafter) in view of Reitman et al (USPG Pub No. 20150356207A1; Reitman hereinafter) further in view of Eldrige et al (USPG Pub No. 20060206866A1; Eldrige hereinafter).

As for Claim 1, van Rossum teaches, A computer-implemented method, comprising: 
storing, using a processor (see pp. [0036]; e.g., processor), to a functional data structure a plurality of events associated with a workspace or stream, each of the plurality of events comprising at least an indication of when an operation in the workspace or stream occurred and who performed the operation (see pp. [0043-0046], [0059]; e.g., according to the van Rossum reference, content stored by a content management system can include “streaming content” {i.e. pp. [0024]}, and can be stored to one or more of an “account”, and/or “content storage” storing a plurality of content items, with each of the content items containing a file identifier, owner identifier, current version and a list of change descriptors for each content item that records any operations that were performed and who had performed them {i.e. modification time: pp. [0048]}. Paragraph [0046] discusses the “content storage” and its utilization of a version control mechanism that tracks changes to content items, different versions of content items within at least a “diverging version tree”, and a change history, with the version tree being considered equivalent to a functional data structure);  
		identifying as a subject event a particular event stored in the functional data structure (see pp. [0059-0060]; e.g., identifying one or more of a plurality of change descriptors which describe the one or more content items and are representative of one or more versions that may be implemented by a user. Earlier text of paragraph [0030] provides an example of identifying “...various copies of an example comma-separated value file content item 111 that might be used by electronic game application 112 to represent the status of portions of the game available to the user”, thus, locating a particular event stored in an electronic game application equivalent to a functional data structure); 
identifying as a previous event a particular event stored in the functional data structure that precedes the subject event (see pp. [0032]; e.g., Paragraph [0032] provides an example in which a user playing a game application instance can play a second level of a first world, but not the third level of the first world, even though the user has previously unlocked both levels, therefore, indicating a previous event of unlocking previous levels corresponding to a current user level being played); 
identifying a set of nodes of a change set history tree corresponding to the subject event which are not present in a set of nodes of a change set history tree corresponding to the previous event, each node representing a change set delivered to the workspace or stream, and determining whether the set of nodes corresponding to the subject event, which are not present in a set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest; (see pp. [0065-0068], [0072-0074]; e.g., determining whether a particular version and its accompanying of a sought content item within the content storage is included within the one or more of a plurality of versions contained within the content storage.  Paragraphs [0065-0068] teach of executing client synchronization logic in order to notify the synchronization handler of additions, deletions and modifications to be made to a content item.  Paragraph [0073] teaches of having the ability to make a given change to a content item by appending one or more change descriptors to the list of change descriptors that are a part of the versioning information that makes up the particular content item.  Paragraph [0074], in particular, teaches of a user seeking an older version of a content item within the plurality of content items, and, “…"undoing" in reverse chronological order the change descriptors corresponding to prior operations on content item 111.  To facilitate the undoing, the change response module 525 may store additional data associated with the change descriptors, such as (for a modification operation) the previous values of the portions of data that were modified.”.  A conflict management module, as introduced within paragraph [0048], aids in the detection of versions and/or modifications such as change descriptors that have been "later-submitted", for example, considered equivalent to the detection of nodes nor present which may be of interest); and 
outputting the indication of when the operation represented by the event occurred and who performed the operation (see pp. [0059]; e.g., van Rossum teaches of returning one or more sought content items to one or more of the client/user, with each of the content items containing a file identifier, owner identifier, current version and a list of change descriptors for each content item that records operations indicative of what was performed and who had performed the corresponding operations.  Paragraph [0057] teaches of the content management system utilizing output devices for displaying, printing, or other presentations of data)
The reference of van Rossum does not appear to explicitly recite the limitations of, “receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree”, “identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree”, “responsive to determining that the change set of interest is not included in the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, until a set of nodes including the change set of interest is identified, recursively: re-identifying as the subject event the event currently identified as the previous event and identifying as the previous event a particular event stored in the functional data structure that precedes the re-identified subject event”, “identifying a corresponding set of nodes of the change set history tree corresponding to the subject event which are not present in the set of nodes of a change set history tree corresponding to the previous event, and determining whether the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, includes a node representing the change set that is of interest” and “responsive to determining that the corresponding set of nodes includes a node representing the change set that is of interest, identifying the subject event as an event that added the change set of interest to the workspace or stream and retrieving from the subject event the indication of when the operation represented by the event occurred and who performed the operation”.
The reference of Reitman recites the limitations of, “responsive to determining that the change set of interest is not included in the set of nodes corresponding to the subject event, which are not present in the set of nodes of a change set history tree corresponding to the previous event, until a set of nodes including the change set of interest is identified, recursively: re-identifying as the subject event the event currently identified as the previous event and identifying as the previous event a particular event stored in the functional data structure that precedes the re-identified subject event” (see pp. [0095-0096], [0099]; e.g., the reference of Reitman serves as an enhancement to the teachings of van Rossum by providing multiple checkpoints within one or more tree structures, where a reference contained in a checkpoint can be used to recursively step backwards through a hierarchy/tree of checkpoints, reading on Applicant’s claimed limitation, as a previous event is recursively identified in search of a change set of interest, such as a most recent version of a changed component to be used in one or more of a model.  As stated within paragraph [0099], a “modeling environment” of Reitman may retrieve one or more currently-requested checkpoints stored as a data structure in memory, where the data structure may include a reference to an earlier checkpoint, a list of changes that have occurred between the earlier checkpoint, and the currently-requested checkpoint.  Earlier text of paragraph [0076] teaches of searching for at least one or more of a “pre-modified model file” within a “design session file”, where it can be determined that the one or more “pre-modified model file” is not found, causing the system to check the current working folder or model workspace in a hierarchical manner); and 
“identifying a corresponding set of nodes of the change set history tree corresponding to the subject event which are not present in the set of nodes of a change set history tree corresponding to the previous event, and determining whether the set of nodes corresponding to the subject event, which are not present in the set of nodes of the change set history tree corresponding to the previous event, includes a node representing the change set that is of interest” (see pp. [0079], [0095-0096]; e.g., As stated within the cited paragraph [0079], if a base model is not already present in the modeling environment, for example, the modeling environment may import the base model from the design session file and load the base model in the modeling environment. Additionally, the design session file may allow other details of the design session, such as environment characteristics, to be restored, therefore, identifying at least a previous event, such as a base model within a modeling environment, that is determined not to be found within a session file, and loading the requested base model and associated content.  According to paragraphs [0095-0096], a tree structure can have multiple checkpoints, which can be recursively stepped backwards in order to locate a sought version and/or changed components used in one or more models, and changing only those components of a base model which need to be regenerated); and 
“responsive to determining that the corresponding set of nodes includes a node representing the change set that is of interest, identifying the subject event as an event that added the change set of interest to the workspace or stream and retrieving from the subject event the indication of when the operation represented by the event occurred and who performed the operation” (see pp. [0038-0039]; e.g., the reference of Reitman teaches of utilizing checkpoints within a “design session”, representing a period of time in which a model may be manipulated, with the changes being checkpointed to create different versions of components of the one or more models.  One or more checkpoints are selected as official versions of the model design, and may be incorporated into the model and saved in a design session file to be shared between users.  The one or more checkpoints are representations established at a specific point in time, and are included as administrative information describing a time in which a change was made and additional session data, as discussed within at least paragraph [0069]);
The combined references of van Rossum and Reitman are considered analogous art for being within the same field of endeavor, which is synchronizing different inconsistent copies of data and evaluating model changes in an efficient manner. Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have combined the incorporation and utilization of checkpoints representative of changes being made to data objects for multiple models of data and references/pointers to previous checkpoints within data workspaces, as taught by Reitman, with the method of van Rossum in order to alleviate the difficult task of cleanly returning a model to a previous state. (Reitman; [0005])
The combined references of van Rossum and Reitman do not appear to explicitly recite the amended limitations of, “receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree”, and “identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree”.
The reference of Eldrige recites the limitations of,
“receiving a user input performing an operation to move a pointer of the workspace or stream from a first node of a version tree to a second node of the version tree” (see pp. [0751-0753], [0764]; e.g., the reference of Eldrige serves as an enhancement to the combined teachings of van Rossum and Reitman by providing the configuring of a range of control systems, such as hierarchical control systems, where, according to the cited paragraphs [0751-0753], users access an “IDA system”, which includes a “Framework, a Database, a project manager and a set of editors” {i.e. pp. [0253]: “IDA Control Algorithm Configurator”}.  The IDA is accessed via an editing session by the user, and changes are made to IDA database objects within a user’s private edit space {i.e. user workspace}.  In order to make modifications to one or more objects, a user locks the object(s), thus, reserving a copy of the current version of the object(s) and placing this copy within the user’s personal workspace {i.e. “checking an object out”/”check-out”}. When editing of the object has ceased, it can be placed back into the appropriate database {i.e. pp. [0757]: “check-in”}. Paragraph [0764] further expounds on this teaching, where it states, “At check-in (as depicted in FIG. 47), version 2.0 of the object now "officially" exists, and both versions 1.0 and 2.0 get pointers to each other updated, effectively creating a doubly-linked list to allow traversal of the version tree for this object. Note that a pointer to the current object now returns version 2.0, and not version 1.0. {i.e. moving the pointer}”, further reading on Applicant’s claimed limitation to “move a pointer of the workspace...from a first node...to a second node of the version tree”, as the version tree is traversed due to navigation of the pointers associated with the 1st and 2nd versions of objects {i.e. version 1.0/version 2.0}); and
“identifying a change set that is of interest, wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree” (see pp. [0847-0848]; e.g., the reference of Eldrige provides for the utilization of a “rollback utility” for performing a rollback to identified data at an established point in time that the rollback is to address, thus, identifying a change set that is of interest.  The rollback is run against a restored archive {i.e. identified change set} allowing the rollback utility to walk through the entire IDA database using version information to roll the objects back to the requested date and time, therefore, navigating objects from one version to another based on a specified date and time.  The utility allows the user to produce an audit trail detailing the changes/revisions which have occurred on selected objects over periods of time, where the process begins with the oldest version of each selected object and traverses the version tree of the object to output change records associated with each succeeding version).
The combined references of van Rossum, Reitman and Eldrige are considered analogous art for being within the same field of endeavor, which is synchronizing different inconsistent copies of data and evaluating model changes in an efficient manner using operator interface systems. Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have combined the incorporation of providing for the traversal through a version tree for versions of objects within a user workspace, as taught by Eldrige, with the methods of Reitman and van Rossum in order to provide improved methods for configuring control systems. (Eldrige; [0015-0016])

 
As for Claim 4, van Rossum teaches, wherein: the second node of the version tree correlates to at least one node of the change set history tree (see pp. [0046], [0060]; e.g., utilizing a version control mechanism that tracks changes to content items, different versions of contact items (such as a diverging version tree), and a change history that identifies a plurality of change descriptors, reading on Applicant’s teachings of correlating nodes within a history tree, as a mechanism is in place for the monitoring/tracking of version of content items using components such as a “diverging version tree” or “change history”); and 
identifying the set of nodes of the change set history tree corresponding to the subject event comprises determining the correlation of the second node of the version tree to the at least one node of the change set history tree (see pp. [0046]; e.g., utilizing a version control mechanism that tracks changes to content items, different versions of contact items (such as a diverging version tree), and a change history that identifies a plurality of change descriptors, considered equivalent to Applicant’s teachings of a set of nodes of a change set history tree.  Paragraphs [0065-0068] teach of utilizing client synchronization logic for notifying a “synchronization handler” of changes that the application has made to a local content item copy and denoting a position at which to insert a record relative to other records, thus, relating at least two copies of a content item by the detected changes made and its position amongst a plurality of other records). 
As for Claim 5, van Rossum teaches, wherein the particular event is a most recent event stored in the functional data structure (see pp. [0085], [0090]; e.g., the reference of van Rossum teaches of content items having the most recent and up-to-date versions stored within a content storage.  As stated within paragraph [0090], a “synchronization handler” provides content item versions indicating the most current version within one or more of a “content storage”). 

		As for Claim 6, van Rossum teaches, wherein the event that precedes the subject event is an event that immediately precedes the subject event in the functional data structure (see pp. [0074]; e.g., the reference of van Rossum teaches of at least a “change response module”, which has sufficient knowledge of some or all possible modifications or other operations on content items to enable it to update the data of its local copy of one or more of a content item to reflect the modifications without relying on applications to effect the modifications. Additionally, a “synchronization handler” can, “...determine the data of an older version of a content item 111--e.g., in response 
to a client 120 requesting an older version--by "undoing" in reverse chronological order the change descriptors corresponding to prior operations on content item 111.  To facilitate the undoing, the change response module 525 may store additional data associated with the change descriptors, such as (for a modification operation) the previous values of the portions of data that were modified”, reading on Applicant’s claimed limitation, as information regarding preceding events is maintained). 

As for Claim 7, van Rossum teaches, wherein the change set that is of interest is a change set selected by a user (see pp. [0024]; e.g., the reference of van Rossum teaches of the “content management system” enabling a user to synchronize changes across multiple client devices.  Paragraph [0074] discusses at least a “synchronization handler” for the fulfillment of client request for changes to content items, such as request for the latest version of a content item).


Response to Arguments
Applicant's arguments, with respect to van Rossum, Reitman, and Eldrige’s alleged failure to teach the subject matter of Claims 1 & 4-7 have been fully considered, and are persuasive in-part, as the Finality of the previous Office Action communication has been withdrawn due to Applicant’s convincing argument, as briefly discussed within the “Remarks” section above.  The van Rossum, Reitman, and Eldrige references have been maintained, with further concerns being addressed within this communication below.    

With respect to Applicant’s argument that:
“Although Eldridge discloses a "rollback utility," the cited passages do not disclose that the rollback utility's functionality includes "wherein the change set that is of interest is incorporated into the workspace or stream responsive to the user input performing the operation to move the pointer of the workspace or stream from the first node of the version tree to the second node of the version tree." To the contrary, in ¶ [0847] Eldridge discloses "user provides a date to be used to determine how far to roll the database back" and "[a]lternatively, the user might supply a revision label which was provided during a baseline operation, in order to establish the point in time that the rollback is to address.
... the Examiner has not articulated "(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference" nor "(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately" as required under M.P.E.P. § 2143(A) to reject claim 1 under 35 U.S.C. § 103. Moreover, the Examiner's claim construction has not interpreted the claim term "responsive to" in accordance 12 of 13 
with the definition of that term provided in Applicant's specification. 
Accordingly, the rejection of claim 1 is improper, and Applicant respectfully solicits the Examiner to withdraw the rejection of claim 1 under 35 U.S.C. § 103.”

Examiner is not persuaded, and contends that the newly utilized Eldrige et al reference, in combination with the van Rossum and Reitman et al references, continue to read on Applicant’s “receiving a user input performing an operation...” and “identifying a change set that is of interest...” limitations.  The cited paragraphs [0751-0753] teach of allowing a user to make changes to one or more objects of an IDA system by utilizing a “personal workspace” where objects are to be placed, where the IDA system is utilized as a “mini-database” containing a subset of objects via an editing system having a “check-in/check-out” system for objects.  Paragraph [0764] discusses the manipulation and navigation of versions of objects {i.e. version 1.0, version 2.0} during a “check-in period”, where both versions 1.0 and 2.0 get pointers allowing for the traversal of a version tree for that object through a created “doubly linked list”, further reading on Applicant’s claimed limitation to “move a pointer of the workspace...from a first node...to a second node of the version tree”.  Additionally, cited paragraphs [0847-0848] teach of utilizing a “rollback” method, which continues to read on Applicant’s “identifying” of a change set of interest, and incorporating the change set responsive to user input to move a pointer amongst nodes.  A date, considered equivalent to Applicant’s “pointer”, is used to determine how far to roll back within a database.  Also mentioned is the use of a “revision label”, utilized “during a baseline operation”, which establishes a point in time that the rollback is to address.  When used, the rollback method restores the appropriate archive to restore {i.e. “change set”}, allowing for the “rollback utility” to walk through the IDA database for roll back to the requested date and time, therefore, navigating from one node to another having different versions within a database having a plurality of objects while also using a “baseline operation” of some sort.  Paragraph [0848] focuses on the traversal of a version tree through the use of an “audit trail list” that outputs change records associated with each succeeding version of objects that have changed over a period of time.  In summation, the Edrige et al reference provides for the use of a “rollback method”/”rollback utility” allowing for the assimilation of a current version of an object into a personal workspace for modification, and allowing for the navigation of one or more of a version tree having a plurality of versioned objects using “pointers” {i.e. “dates”/“revision labels”}, where the traversal of the one or more version trees is responsive to a user issued “baseline operation”. 


Conclusion
The prior art made of reference and not relied on is considered pertinent to Applicant’s disclosure.
**Bender et al (USPG Pub No. 20110246503A1) teaches a high-performance streaming dictionary.
**Poston et al (USPG Pub No. 20090199090A1) teaches of a method and system for digital file flow management.
**Yadav et al (US Patent No. 7,464,238B1) teaches a system and method for verifying the consistency of mirrored data sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								10/18/2022